Citation Nr: 1437022	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in December 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for hearing loss and tinnitus.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript of this hearing is of record.  Further, the Veteran submitted additional evidence in conjunction with this hearing, accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against the Veteran's current hearing loss disability being incurred in or otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against the Veteran's current tinnitus being incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in August 2009, which is clearly prior to both the December 2009 and June 2010 rating decisions that are the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, the issue of whether he has a hearing loss disability and/or tinnitus is not in dispute, and he has not identified outstanding evidence which relates the etiology of his hearing loss and/or tinnitus to the confirmed events of his military service.

With respect to the aforementioned September 2012 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately identified the appellate claims and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded a VA medical examination in November 2009 which included an opinion that addressed the etiology of his hearing loss and tinnitus.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No prejudice is demonstrated with respect to this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a) ; 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed hearing loss and tinnitus due to in-service noise exposure while serving aboard a submarine during his active service, and has provided details of the exposure.  Further, the Board notes that his account of this exposure appears consistent with his military service.  He also indicated that he ruptured his eardrums during his active service, and has provided details thereof.

The Board notes, however, that the Veteran's service treatment records do not appear to contain any entries indicative of hearing problems, to include tinnitus and ruptured eardrums.  For example, his ears were clinically evaluated as normal on both his July 1957 enlistment examination and August 1960 release from active duty examination.  Although no audiological testing was done on this examination, both whispered and spoken voice testing were noted as 15/15 on the release from active duty examination.  There was also no indication of any hearing problems, to include tinnitus or ruptured eardrums, on a July 1970 VA medical examination. 

The Board further notes that the first competent medical evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 or hearing loss pursuant to Hensley, supra, appears to be decades after his release from service.  Similarly, the first competent medical evidence of tinnitus also appears to be decades after service.

The Board observes that the November 2009 VA audio examination shows a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385, but not the right ear.  Specifically, audio evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
20
10
30
35
24
LEFT
15
20
10
30
45
26

Speech recognition scores were 100 percent for the right ear, and 94 percent for the left ear. 

A private October 2010 audiogram does indicate a hearing loss disability for both ears.  Specifically, the audiogram appears to demonstrate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
50
50
LEFT
20
25
15
40
50

Speech recognition scores were 88 percent for the right ear, and 96 percent for the left ear. 

In any event, the record does not show the Veteran had a hearing loss disability as defined by VA regulations until decades after his separation from service.  Consequently, he is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.

With respect to the tinnitus claim, the Board notes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

In this case, the Veteran indicated at his September 2012 hearing that he had a "swishing" sound (i.e., tinnitus) since service.  The October 2010 private medical opinion he submitted in conjunction with the hearing notes a similar history.  The Board reiterates, however, that there was no indication of any hearing problems, to include tinnitus, in the Veteran's service treatment records or July 1970 VA medical examination.  In addition, the record reflects the Veteran has filed claims for VA benefits since at least 1970.  For example, he filed a claim of service connection for a left shoulder disorder (which was ultimately allowed) in March 1970.  Therefore, the record reflects he was aware for many years he could obtain VA benefits for a disability incurred in service and how to apply for such benefits.  As such, if he did have hearing loss and tinnitus since service as he now claims, it is inconsistent with the fact he did not submit a claim for such until decades after service.  Moreover, it appears he has reported inconsistent dates as to when his tinnitus originated.  For example, he reported at the November 2009 VA examination that his tinnitus has been present for 20 years, indicating it originated approximately 30 years after his separation from service.

In view of the foregoing, the Board finds that the Veteran reliability regarding the history of his current hearing loss and tinnitus is in question.  Thus, competent medical evidence is required to resolve this claim as well.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The record indicates that there is competent medical evidence which both supports and refutes the Veteran's claims of service connection for hearing loss and tinnitus.

The November 2009 VA examiner, after summarizing the Veteran's account of his history and current hearing problems, stated that the Veteran's report of tympanic membrane perforations in service would have no bearing on the current state of his auditory system or this opinion.  The examiner noted that perforated tympanic membranes would lead to a conductive hearing loss, not a sensorineural hearing loss; and that the current hearing loss was sensorineural in nature.  Further, the examiner noted the results of the Veteran's enlistment and release from active duty examinations, which showed results on whispered voice testing to be within normal limits in both ears.  Moreover, it was noted that the service treatment records were silent for any complaint of hearing loss, tinnitus, or signs of auditory dysfunction.  The examiner also noted the Veteran was reporting the onset of hearing difficulties and tinnitus approximately 30 years after separation from service; and that his hearing loss was more consistent with aging effects, as well as the possibility of post-service noise exposure.  Therefore, it was the VA examiner's opinion that it is less likely as not that the Veteran's hearing loss and tinnitus are related to service.

The October 2010 private clinician noted that the Veteran had been his patient since 2006; summarized the results of the audiogram; stated that ever since being in the military the Veteran has a constant "shoosh" sound in both ears; noted the Veteran's account of in-service noise exposure;, and that the Veteran reported having a rupture tympanic membrane on the right side during service.  Further, the private clinician opined that the Veteran's hearing loss was the cause of his tinnitus; that he had not had tinnitus prior to entering service and has had it since joining the military and spending time in the submarine.  The private clinician acknowledged that he did not have the luxury of reviewing audiograms prior to the Veteran's admission in the military and after his discharge, but noted that tinnitus was a common manifestation of hearing loss and his tinnitus was certainly service-related.  It was therefore quite likely that the Veteran's hearing loss is related to constant loud noise exposure without any requirement for ear protection while in the service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the November 2009 VA examiner is presumed qualified to render a competent medical opinion, and it does not doubt the October 2010 private clinician's qualifications in this matter.  Further, neither opinion is expressed in speculative or equivocal language, and both are supported by stated rationale.  As noted above, the VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately noted relevant records as part of the examination report.  However, the October 2010 private clinician acknowledged that he did not have the benefit of reviewing records that were contemporaneous with the Veteran's military service.  Therefore, this opinion appears to have been based solely upon the Veteran's reported history.  As detailed above, the Board has found that there was no indication of any hearing problems, to include tinnitus or ear perforations, in the service treatment records or the July 1970 VA examination; that the first competent medical evidence of either disability was decades after service; and that the Veteran's reliability as a historian of these disabilities is in question.  Consequently, the Board must conclude that the October 2010 private medical opinion is based upon an inaccurate factual premise, and the Court has held such medical opinions are not probative.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461  (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As there is no such deficiency in the November 2009 VA examiner's opinion, the Board finds that it is adequate, persuasive, and entitled to significant probative value in this case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's current hearing loss disability and tinnitus being incurred in or otherwise the result of his active service.  No other basis for establishing service connection for these disabilities is demonstrated by the record, to include as secondary to an already service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


